    Fill in this information to identify the case:

                KPH Construction Corp.
    Debtor name _________________________________________________________________
                                                    District Of Wisconsin Eastern
    United States Bankruptcy Court for the: ______________________________________
                                                                                                                                       Check if this is an
    Case number (If known):   _______________________                                           ___________________________________________
                                                                                                                                          amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                                  12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


    Name of creditor and complete           Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code     email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff
    Arteaga Construction Inc.                                                                                                                        $383,372.60
1   4000 S. Pine Avenue
    Milwaukee, WI53207


    Johnson & Sons Paving, LLC                                            trade debt                                                                 $107,217.51
2   20275 W. Good Hope Road
    Lannon, WI53046


    Cornerstone Plumbing, LLC                                                                                                                        $96,418.04
3   20865 Enterprise Ave.
    Brookfield, WI53045


    H.J. Martin and Son, Inc.                                                                                                                        $85,000.00
4
    320 S. Military Ave.
    Green Bay, WI54303


    Henry R Marohl, Inc.                                                  trade debt                                                                 $74,303.02
5
    10848 W. Wisconsin Ave.
    Wauwatosa, WI53226


    Automated Logic                                                       trade debt                                                                 $67,996.09
6
    954 Glory Road
    Green Bay, WI54304


    Chase Cardmember Service                                              corporate credit                                                           $63,224.08
7
    P.O. Box 6294                                                         card
    Carol Stream, IL 60197-6294


    Gateway Construction                                                                                                                             $58,777.79
8
    P.O. Box 178
    Pulaski, WI54162




Official Form 204                Case
                              Chapter     19-20939-beh
                                      11 or Chapter 9 Cases: ListDoc   2 Filed
                                                                 of Creditors      02/06/19
                                                                              Who Have             Page
                                                                                       the 20 Largest      1 ofClaims
                                                                                                      Unsecured 3                                      page 1
Debtor         KPH Construction Corp.
               ______________________________________________________                     Case number (if known)____________________________________
               Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional          unliquidated,   total claim amount and deduction for value of
                                                                         services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                               partially          value of            claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff

     Zersen Flooring Inc.                                                                                                                           $57,570.00
9    412 8th Street
     Monroe, WI53566


   Langer Roofing & Sheet Metal                                                                                                                     $49,868.87
10 345 South Curtis Road
   Milwaukee, WI53214


   Citi AAdvantage Business Card                                                                                                                    $45,608.84
11 P.O. Box 9001037
   Louisville, KY40290-1037


     Citibank Select                                                     American                                                                   $45,608.84
12
     PO Box 9001037                                                      AAdvantage credit
     Louisville, KY40290-1037                                            card


     Paul Crandall & Associates Inc.                                                                                                                $44,867.50
13
     1645 N. Port Washington Road
     Grafton, WI53024


     WI Steel Contractors                                                                                                                           $36,924.30
14
     1528 W. Donges Bay Rd.
     Mequon, WI53092


     Dairyland Energy Solutions                                                                                                                     $34,905.84
15
     12770 W. Custer Ave.
     Butler, WI53007


     Empower Electirc                                                                                                                               $32,000.00
16
     P.O. Box 211
     Menomonee Falls, WI53052


     Barclays                                                                                                                                       $29,764.96
17
     P.O. Box 13337
     Philadelphia, PA19101-3337


     Craftmaster Painting LLC                                            Notice Only                                                                $28,650.00
18
     11113 W. Forest Home Ave.
     Suite 110
     Franklin, WI53132

     Century Fence Company                                                                                                                          $26,854.05
19
     P.O. Box 727
     Pewaukee, WI53072-0727


     Frantl Industries Inc.                                                                                                                         $26,225.00
20
     W227 N6330 Sussex Rd.
     Sussex, WI53089




Official Form 204                Case1119-20939-beh
                                Chapter                      Doc
                                        or Chapter 9 Cases: List    2 Filed
                                                                 of Creditors Who02/06/19        Page
                                                                                  Have the 20 Largest    2 of 3Claims
                                                                                                      Unsecured                                          page 2
Case 19-20939-beh   Doc 2   Filed 02/06/19   Page 3 of 3
